Name: 88/602/EEC: Commission Decision of 18 November 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1988 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-12-01

 Avis juridique important|31988D060288/602/EEC: Commission Decision of 18 November 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1988 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 328 , 01/12/1988 P. 0064 - 0065*****COMMISSION DECISION of 18 November 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1988 pursuant to Council Regulation (EEC) No 797/85 (Only the German version of this text is authentic) (88/602/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany forwarded on 20 June 1988 and 15 September 1988 the laws, regulations and administrative provisions listed in the Annex hereto laying down the detailed rules for allocating the annual compensatory allowance to farmers in 1988 in the various Laender; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied in the light of the compatibility of the abovementioned provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Title III of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions listed in the Annex hereto laying down the detailed rules for allocating the annual compensatory allowance to farmers in 1988 in the various Laender and forwarded by the Government of the Federal Republic of Germany pursuant to Article 24 (4) of Regulation (EEC) No 797/85 satisfy the conditions for a Community financial contribution in 1988 to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 18 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. ANNEX List of laws, regulations and administrative provisions covered by this Decision Principles governing aid to farms in less-favoured areas in 1988 SCHLESWIG-HOLSTEIN Directives on the encouragement of farming in less-favoured areas under the Joint Central Government/Laender Scheme for improving agricultural structures and protecting coastlines (1988), HAMBURG Directives on encouraging investments in agriculture (Part B); encouragement to farming in less-favoured areas (1988 version), LOWER SAXONY Directives on the encouragement of farming in less-favoured areas in the (1988 version), NORTH RHINE-WESTPHALIA Directives on the encouragement of farming in mountain and hill areas and certain less-favoured areas (1988 version), HESS Directives on encouragement of farming in less-favoured areas (Directives concerning mountain farmers) (1988 version), RHINELAND-PALATINATE Circular on the encouragement of farming in less-favoured areas (compensatory allowance) for 1988, BADEN-WUERTTENBERG Directives on the encouragement of farming in mountain and hill areas and certain less-favoured areas (compensatory allowance) (1988 version), BAVARIA Directives on compensatory allowances in mountain and hill areas and less-favoured areas for 1988, SAARLAND Directives on the granting of compensatory allowance to farms in certain less-favoured areas, BERLIN Conditions for the granting of a compensatory allowance in accordance with the principles on aid to farming in less-favoured areas under the Joint Central Government/Laender Scheme for improving agricultural structures and protection coastlines (1988).